Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered May 9, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that the parties shall share joint custody of the subject child and designated petitioner the primary residential parent. It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court (2016 NY Slip Op 51896[U]). Present—Smith, J.P., Carni, Curran and Winslow, JJ.